878 F.2d 1413
11 ITRD 1399
BELFONT SALES CORPORATION, Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
No. 89-1078.
United States Court of Appeals,Federal Circuit.
May 23, 1989.

Appealed from:  U.S. Court of International Trade;  Aquilino, Judge.
Steven R. Sosnov, Sosnov & Associates, Norristown, Pa., argued for plaintiff-appellee.
James A. Curley, Commercial Litigation Branch, Dept. of Justice, New York City, argued for defendant-appellant.  With him on the brief were John R. Bolton, Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office.  Also on the brief was Edward N. Maurer, U.S. Customs Service, of counsel.
Before MARKEY, Chief Judge, NEWMAN and ARCHER, Circuit Judges.
NEWMAN, Circuit Judge.


1
The United States appeals the decision of the United States Court of International Trade holding that battery-operated quartz analog watches are classified, and dutiable as an entirety, under item 688.45 of the Tariff Schedules of the United States.  Belfont Sales Corp. v. United States, 666 F.Supp. 1568 (Ct. Int'l Trade 1987), reh'g denied, 698 F.Supp. 916 (Ct. Int'l Trade 1988).  The decision of the Court of International Trade is affirmed, for the reasons stated in that court's published opinion.


2
AFFIRMED.